Citation Nr: 0610545	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  01-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to August 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2002, the veteran failed to report for a personal hearing at 
the RO, scheduled at his request.  The case was previously 
before the Board in September 2004 when it was remanded for a 
VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously remanded by the Board in September 
2004 for a VA examination and medical advisory opinion.  He 
was scheduled for an examination in January 2005.  However, 
he called to cancel the appointment, stating he would be in 
Alaska for a year and indicating that he would call to 
reschedule upon return.  In December 2005, the RO issued a 
supplemental statement of the case, in which it found the 
veteran failed to report for the scheduled examination and 
decided the case on the basis of the evidence already of 
record.  As noted above, the veteran cancelled his 
appointment, providing good cause, and did not fail to report 
for his examination; thus, the case should not have been 
decided on the basis of the insufficient evidence of record.  
Since it has now been over a year since the veteran cancelled 
his appointment, he has presumably returned from Alaska and 
can be scheduled for another examination.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Since the previous remand's 
request to provide the veteran with a VA examination and 
etiology opinion has not been completed, a further remand for 
such examination and opinion is necessary. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran 
notice regarding the rating of tinnitus 
and any effective date of award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should arrange for a VA 
examination by an otolaryngologist to 
determine the likely etiology of the 
veteran's tinnitus.  The veteran's claims 
file must be reviewed by the examiner.  
The examiner should examine the veteran 
and provide an opinion as to whether the 
veteran's tinnitus is at least as likely 
as not related to his service.  The 
examiner should note that the veteran's 
head injury in a motorcycle accident in 
service was determined not to have been 
in the line of duty, and may not be 
considered in determining whether any 
current disability is related to service 
for VA compensation purposes.  The 
examiner should explain the rationale for 
any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


